UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ANTHONY LAYTON,                          
                  Plaintiff-Appellant,
                 v.
MMM DESIGN GROUP,
            Defendant-Appellee,                   No. 98-2816
                and
GEORGE L. ZUIDEMA, JR.; DOES, 1
through 100 inclusive,
                        Defendants.
                                         
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                          (CA-98-636-2)

                      Argued: September 23, 1999

                        Decided: April 2, 2002

      Before WIDENER and MICHAEL, Circuit Judges, and
          Frank J. MAGILL, Senior Circuit Judge of the
      United States Court of Appeals for the Eighth Circuit,
                     sitting by designation.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Raymond L. Hogge, Jr., PAYNE, GATES, FARTHING
& RADD, P.C., Norfolk, Virginia, for Appellant. Beth Hirsch Ber-
2                  LAYTON v. MMM DESIGN GROUP
man, HOFHEIMER NUSBAUM, P.C., Norfolk, Virginia, for Appel-
lee. ON BRIEF: Joseph R. Lassiter, Kevin M. Drucker,
HOFHEIMER NUSBAUM, P.C., Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Anthony Layton appeals the district court’s grant of judgment on
the pleadings to MMM Design Group (MMM) on Layton’s action for
breach of the parties’ employment contract. Because we conclude that
Layton and MMM had an express, written, at-will employment con-
tract, we affirm.

                                   I.

   Layton is an engineer, and MMM, a corporation organized under
Virginia law with its headquarters in Norfolk, Virginia, employs
architects, engineers, and planners for construction projects, some of
which are overseas. Layton’s contacts with MMM regarding job
opportunities began in 1984. After the Navy hired MMM for a project
in Naples, Italy in March 1996, MMM attempted to hire Layton as the
Project Manager and sent him an offer-letter dated May 2, 1996 out-
lining the terms of employment. This project fell through. MMM sub-
sequently sent Layton another offer-letter dated July 18, 1996
outlining the terms of employment for another Navy project in Sicily.
Layton accepted this offer by signing this letter and mailing it to
MMM’s office in Norfolk the next day. Neither offer-letter contained
a termination clause. After a brief trip to Norfolk for training, Layton
went to Sicily to begin employment. Shortly thereafter, MMM claims
that the U.S. Navy terminated the Sicily project and its contract with
MMM. Even if the reason for termination of the Navy contract was
disputed, it would make no difference in our opinion. On October 8,
1996, MMM terminated Layton.
                    LAYTON v. MMM DESIGN GROUP                            3
                     1
   In his complaint, Layton alleged that the July correspondence cre-
ated an employment contract between the parties according to which
he would be employed by MMM so long as his work was satisfactory.
Layton further alleged that MMM could not discharge him except for
"good and just cause." According to Layton’s allegations, MMM
breached this contract by terminating Layton after he relocated to
Italy and by refusing to relocate and employ Layton in MMM’s Nor-
folk office.

   In its answer, MMM alleged that to prepare for his relocation to
Italy, Layton attended meetings in Norfolk in August 1996, and while
there, he signed a written employment application. This application
stated that "all employment with MMM Design Group is ‘at-will’
. . . ." After answering Layton’s complaint, MMM moved for judg-
ment on the pleadings, arguing that: (1) Layton’s employment was at-
will; (2) Layton was precluded by the parol evidence rule from intro-
ducing contradictory evidence; (3) Layton provided no additional
consideration for employment in Norfolk; and (4) no implied in fact
contract existed as Layton alleged in his fifth claim. On November
13, 1996, the district court in Norfolk heard the case and granted the
defendants’ motion for judgment on the pleadings. Layton now
appeals from that judgment.

   We review de novo the district court’s order granting judgment on
the pleadings pursuant to Fed. R. Civ. P. 12(c). See Gustafson v.
Jones, 117 F.3d 1015, 1017 (7th Cir. 1997). To uphold a dismissal for
judgment on the pleadings, we must take the non-moving party’s alle-
gations in the complaint as true and find beyond doubt that the non-
moving party can prove no set of facts in support of his claim which
would entitle him to relief. See Bruce v. Riddle, 631 F.2d 272, 273-
  1
   Much of the procedural history of this case is not relevant to this
appeal. The action initially was filed in state court in California, removed
to the federal district court, and consisted of five claims. The District
Court for the Central District of California dismissed three of the claims
against MMM and dismissed all of the counts against MMM’s Executive
Vice President, George L. Zuidema, Jr., for lack of personal jurisdiction.
The last two contract claims were the only claims before the District
Court for the Eastern District of Virginia, having been transferred from
the district court in California.
4                    LAYTON v. MMM DESIGN GROUP
74 (4th Cir. 1980). We conclude that the district court’s judgment was
correct.

                                      II.

   The essential facts are not in dispute. We agree with the district
court’s conclusion that Layton’s claim for breach of an express con-
tract fails as a matter of law because the employment contract
between the parties was terminable at-will. As such, MMM was not
obligated to employ Layton in Norfolk after he was terminated in
Italy. Under Virginia law,2 a rebuttable presumption exists that
employment is at-will when "the intended duration of a contract for
rendition of services cannot be determined by fair inference from the
terms of the contract." Miller v. SEVAMP, Inc., 362 S.E.2d 915, 916-
917 (Va. 1987). Under the at-will employment doctrine, the employee
may leave his employment at any time for any reason or no reason,
and the employer has the corresponding right to terminate the
employee at any time for any or no reason,3 unless a specific time is
fixed for employment or the employment contract is supported by
additional consideration to take it out of the employment at-will cate-
gory. See Miller, 362 S.E.2d at 917 (relying on Norfolk Southern Ry.
Co. v. Harris, 59 S.E.2d 110, 114 (Va. 1950), and Sea-Land Service
Inc. v. O’Neal, 297 S.E.2d 647 (Va. 1982), for the proposition that
additional consideration given by a party can create a contract for a
specific term of employment). The party alleging that employment is
to continue for specific duration or that the employment relationship
is terminable for cause bears the burden of rebutting the at-will pre-
sumption. See Progress Printing Co., Inc. v. Nichols, 421 S.E.2d 428,
429, 431 (Va. 1992).
    2
     The district court in California found that Virginia and possibly Ital-
ian law applied because the contract provided that it was to be performed
in Virginia and/or Italy. The parties and the district court relied on Vir-
ginia law, as do we.
   3
     The exceptions to an employer’s overarching right to terminate with-
out cause in an at-will employment relationship based on public policy
and statutory grounds are irrelevant to this dispute. See, e.g., Bowman v.
State Bank of Keysville, 331 S.E.2d 797, 801 (Va. 1985). The district
court was correct in stating that "[t]he plaintiff . . . has not identified any
statutory rights that have been violated."
                   LAYTON v. MMM DESIGN GROUP                         5
                                  A.

   Layton depends on Sea-Land Service Inc. v. O’Neal, 297 S.E.2d
647 (Va. 1982), for the proposition that an agreement to place an
employee in a particular position cannot be circumvented through the
employment at-will doctrine and that such circumvention is applica-
ble here. Brief at 11, n.1. We are of opinion that Sea Land does not
apply. In that case, the employee involved held one position with Sea-
Land, which promised to employ her in a position which was vacant
but only after she resigned from the first position that she held at the
time. The Sea-Land contract was: "She was to resign as sales repre-
sentative and be employed as teletype operator and messenger." 297
S.E.2d at 651. That contract is so different from the one at issue here
that the sought for reliance on Sea-Land is misplaced.

                                  B.

   The agreement between Layton and MMM was created when Lay-
ton signed the offer-letter dated July 18, 1996, which set forth salary,
bonus, vacation, holidays, housing, shipping, air fares, auto, and other
MMM policies and procedures if Layton accepted the MMM job in
Italy. Layton does not agree that the letter’s language is unambiguous,
but argues that the language, "[w]e intend that you join the MMM
Norfolk office," "initial assignment" in Italy, "[u]pon your return to
the MMM Norfolk office (following completion of the Navy assign-
ment)," "beginning approximately Sep 98, based upon your return to
the MMM Norfolk office . . . your Norfolk-based salary will be
$75,000," somehow demonstrates that the parties agreed to a mini-
mum duration for Layton’s employment and, therefore, that the con-
tract is not for at-will employment. None of these provisions,
however, state an employment term or indicate that the relationship
could be terminated only for cause.

   A closer look at the contract reveals that MMM was hopeful the
relationship between it and Layton would work out, that he would be
part of its staff, that he would participate in the next stock offering,
that he would accept the offer, and that the Italy assignment would be
"interesting and challenging." Despite its "warm welcome" to Layton
and its hopes for the future, MMM did not promise Layton that he
would be employed in Norfolk no matter what occurred in Italy; the
6                  LAYTON v. MMM DESIGN GROUP
contract states "based upon your return," not that Layton would be
guaranteed to return to Norfolk. In fact, the contract language
expressly states that the Italy assignment was controlled by the Navy;
"[t]he Navy intends for this assignment to be multiple-year . . . [the
second year] to be negotiated." Furthermore, the contract did not state
that Layton was guaranteed to be placed in Norfolk if the relationship
between Layton and MMM did not work out. As an at-will relation-
ship, even if the Italy assignment had worked out perfectly, both Lay-
ton and MMM would have been at liberty to terminate the
relationship for any reason or no reason.

                                  III.

   Layton’s next argument is that the district court erred by ruling that
the employment application he signed in August 1996 introduced
MMM’s employment at-will policy into the contract. The contract
contains provision 10 that states, "[e]xcept as otherwise indicated
above, all MMM policies and procedures will apply." Provision 10 is
significant because based on this provision, MMM policies are auto-
matically part of the contract unless otherwise indicated in the con-
tract; and Layton’s signature below the language "ALL
EMPLOYMENT WITH MMM DESIGN GROUP IS ‘AT-WILL’" on
the employment application indicates that he was aware of MMM’s
at-will employment policy.

   We agree with the district court that the MMM-Layton contract is
an unambiguous contract that does not state a specific term of
employment, but does state that MMM policies will be applicable.
Even without the introduction of the employment application signed
by Layton,4 MMM is entitled to the benefit of the at-will presumption
because evidence to the contrary is not present. Nonetheless, the rea-
sonable meaning of provision 10 is that the contract incorporates all
of MMM’s policies by reference, including its at-will policy and that
absent a clause indicating a specific term of employment or discharge
only for cause provision, at-will employment applies. See Ames v.
American Nat’l Bank of Portsmouth, 176 S.E. 204, 216 (Va. 1934)
("[N]o word or clause is to be treated as meaningless if any reason-
    4
   The employment application is not a change in terms of the contract
and does not violate the parol evidence rule.
                    LAYTON v. MMM DESIGN GROUP                          7
able meaning consistent with the other parts of the contract can be
given to it; and no word or clause should be discarded unless the other
words used are so specific and clear in contrary meaning to convinc-
ingly show it to be a false demonstration.").

   Furthermore, the argument that the contract required MMM to
return Layton to the Norfolk office to employ him even for one day
is not well taken. See Sartin v. Mazur, 375 S.E.2d 741, 743 (Va.
1989) ("It would be absurd to require an employer, which had
changed its mind . . . to actually employ the applicant for one hour
or one day so that the employee could then be discharged."). Because
the employment was terminable at-will, MMM was not obligated to
keep Layton in its employ solely for the purpose of bringing him back
to Norfolk or for any other reason.5

                                   IV.

   Layton’s claim for breach of implied contract fails as a matter of
law because Layton and MMM had an express written contract for at-
will employment. We recognize that Layton asserts his implied con-
tract cause of action as an alternative claim, but it fails because the
law will not imply a contract when the suit is upon a contract in writ-
ing. Royer v. Board of County Supervisors, 10 S.E.2d 876, 881 (Va.
1940). The district court in this case reasoned that "when the parties
have either a written or oral agreement on a given subject, they cannot
also have an implied in fact agreement concerning the same subject
matter." We agree.

  The judgment of the district court is accordingly

                                                            AFFIRMED.
  5
   We especially note that Layton does not claim lack of reasonable
notice for his discharge, which is required under Virginia law. See, e.g.,
Miller, 362 S.E.2d 915, 917. During oral argument before the district
court, that position was reasonably explained by the explanation of the
defendant’s attorney that, although terminated on October 8th, Layton
was paid through December as severance pay.